Citation Nr: 1028782	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUE

Entitlement to fee basis outpatient psychological services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1989.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a letter denial from the Chief of Patient Services in April 
2005 at the VA Medical Center (VAMC) in Saginaw, Michigan, which 
denied entitlement to future fee-basis outpatient psychological 
services.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following 
disabilities:  major depression with posttraumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; degenerative 
disc disease at L5-S1, evaluated as 40 percent disabling; 
chondromalacia of the left knee, evaluated as 10 percent 
disabling; fracture, fifth finger, right hand, noncompensably 
evaluated; hearing loss, left ear, residual of left ear drum 
rupture, noncompensably evaluated; and residual of fracture of 
the right fifth toe, noncompensably evaluated.  He has been in 
receipt of a total disability rating for compensation purposes 
based on individual unemployability due to a service-connected 
disability (TDIU) since March 1995.

2.  A geographically accessible VA facility is capable of 
providing the medical services required by the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to fee basis outpatient 
psychological services have not been met.  38 U.S.C.A. § 1703 
(West 2002); 38 C.F.R. § 17.52 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

Generally, VA has a statutory duty to assist the veteran in the 
development of a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2009).  
However, such duty is not applicable to claims filed in 
association with Chapter 71 of Title 38 of the United States 
Code, VA's duties to notify and to assist the veteran are not 
applicable to this claim.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Nevertheless, after reviewing the record, the Board 
finds that all relevant evidence necessary for the equitable 
disposition of the appeal has been obtained and that additional 
efforts to notify or assist the veteran in the development of 
this case are not required. 

Notwithstanding the foregoing, the Veteran was Veteran was 
advised that VA would obtain relevant evidence such as provide 
medical records including to obtain such records from state or 
local government and Federal agencies and that certain 
information, including the name of the person, agency or company 
who had the records, the full address, and release of private 
medical treatment records, among other things.   However, the 
Veteran declined to provide such information.  A notation in the 
records dated in August 2005 from a VA Utilization Review Nurse 
shows that no CPRS or Vista Web treatment records were found.  

Accordingly, the Board will proceed to the merits of the appeal.

II. Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes, that when VA facilities or other government 
facilities are not capable of furnishing economical hospital care 
or medical services because of geographic inaccessibility or are 
not capable of furnishing care or services required, VA may 
contract with non-VA facilities to provide the appropriate care.  
38 C.F.R. § 17.52 (2009).  Hospital care or medical services will 
be authorized to a Veteran under a number of circumstances 
including for treatment of (i) A service-connected disability; or 
(ii) A disability for which a Veteran was discharged or released 
from the active military, naval, or air service; or (iii) A 
disability of a Veteran who has a total disability permanent in 
nature from a service-connected disability; or (iv) a disability 
associated with and held to be aggravating a service-connected 
disability; or (v) any disability of a Veteran participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and when there is a 
need for hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).

The Veteran is seeking entitlement to a fee basis outpatient 
psychological treatment.  Specifically, the Veteran was notified 
in January 2005 that the VA health care system in Traverse City, 
Michigan had been expanded and a staff psychiatrist and a social 
worker/counselor (with a Masters in Social Work (MSW)) had been 
added to the staff.  It was explained that the Veteran had been 
given status as a fee basis ID card holder based on a lack of VA 
resources within his community, coupled with his specific needs 
for health care.  However, in light of recent additions to the 
Traverse City VA Clinic, it was determined that VA could provide 
the Veteran with the care he required at the Traverse City 
Clinic.  The Veteran was directed to schedule an initial 
appointment at the Saginaw VAMC.  Subsequent appointments were to 
be scheduled at the Traverse City VA Clinic.  It was noted that 
that the decision was made based on the availability of VA 
medical care within the Veteran's local community.

In August 2005, the Veteran's treating private psychologist 
submitted a statement asserting that the Veteran had been 
receiving psychological services from a clinic in Saginaw, 
Michigan for years.  The Veteran was diagnosed with PTSD and 
major depression, and the psychologist identified several issues 
with VA's decision to terminate fee basis psychological services.  
Among these issues, the psychologist noted that current services 
to the Veteran under fee-basis were provided by a doctoral level, 
licensed psychologist versus medication management and counseling 
services proposed to be provided by a social worker at the 
Traverse City VA Clinic.  In addition, the psychologist observed 
that the Veteran did not want to take psychotropic medications 
and expressed that he wanted in-depth, traditionally-oriented 
psychotherapy conducted by a licensed psychologist.  Second, the 
psychologist opined it was not in the Veteran's best interest as 
a patient to change therapists at that point in time.  The PTSD 
contributed to paranoia-like symptoms and an inability to trust 
others, the psychologist explained.  Forcing the Veteran to 
change health care providers would be destructive to sustained 
progress.  The Veteran's symptomatology was characterized by 
volatile behaviors and impulsiveness and even minor levels of 
stress occasionally led to suicidal thoughts.  

The Veteran argued in several statements, including his November 
2006 substantive appeal, that he had been treated by the fee-
basis contract psychologists for over ten years.  He preferred to 
continue in treatment with a licensed psychologist and believed 
that a new treatment regimen with an unknown doctor was not in 
his best interests.

The Veteran's claim was reconsidered in April and August 2005 by 
the medical staff at the Saginaw, Michigan VAMC.  In March 2005, 
a registered nurse (RN) observed that the Veteran lived very near 
the VA Clinic and that no reason had been given as to why he was 
unable to travel to the clinic.  In August 2005, the same RN 
noted that the staff added to the Traverse City VA Clinic 
included a psychiatrist and that the Veteran could receive 
therapy from either the MSW or the psychiatrist.  The August 2005 
denial letter explained that the Veteran's future fee basis 
psychological services were denied because qualified VA clinical 
staff were now located in his local area.  

As an initial matter, the Board points out that it does have 
jurisdiction under 38 C.F.R. § 20.101 (2009) to adjudicate this 
appeal regarding eligibility for fee basis care.  However, that 
jurisdiction is somewhat limited.  38 C.F.R. § 20.101(b) 
addresses appellate jurisdiction of determinations of the 
Veterans Health Administration by the Board and states that the 
Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic shoes, 
and similar appliances; and for other benefits administered by 
the Veterans Health Administration.  That regulation further 
states that medical determinations, such as determinations of the 
need for and appropriateness of specific types of medical care 
and treatment for an individual, are not adjudicative matters and 
are thus beyond the Board's jurisdiction. Typical examples of 
these issues are described and include whether a particular drug 
should be prescribed, whether a specific type of physiotherapy 
should be ordered, and similar judgmental treatment decisions 
with which an attending physician may be faced.  38 C.F.R. § 
20.101(b) (2009).

The U.S. Court of Appeals for Veterans Claims (hereinafter 
Court), in Meakin v. West, 11 Vet. App. 183 (1998), determined 
that the Board had jurisdiction to review a determination by a 
VAMC that the Veteran was not eligible for fee basis outpatient 
treatment for service-connected disabilities.  The Court noted 
that in determining whether a claimant would be eligible for fee 
basis outpatient medical care, a claimant must be a Veteran 
seeking treatment for a service-connected disability, and VA 
facilities are either (1) geographically inaccessible or (2) not 
capable of providing the care or services that the claimant 
requires.  The Court stated that with regard to the latter 
factor, the determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a medical 
determination, as does the question of the "need for and 
appropriateness of specific types of medical care and treatment," 
as contemplated by 38 C.F.R. § 20.101.  Meakin, 11 Vet. App. at 
187.  Thus, as a general matter, the Board may review the 
Veteran's claim for eligibility for fee basis services for 
outpatient treatment outside the VA healthcare system, but may 
not review determinations as to the need for and appropriateness 
of specific types of care.

The Board notes that, because the Veteran is seeking treatment 
for his service-connected depression with PTSD, he clearly meets 
the disability criteria for receiving fee basis medical services.  
See 38 C.F.R. § 17.52(a)(1)(i) (2009).  Consequently, the Board 
must determine whether VA is capable of providing the medical 
treatment the Veteran needs and whether it is geographically 
accessible.  See 38 C.F.R. § 17.52(a) (2009).

The Board notes that there is no evidence of record indicating 
that the nearest VA Clinic is geographically inaccessible for the 
Veteran, and, in fact, the Veteran has submitted no argument that 
the nearest VA Clinic in Traverse City, Michigan is 
geographically inaccessible.

With regard to determining whether the VA Clinic in Traverse City 
is capable of providing the medical treatment the Veteran needs, 
the Veteran submitted a statement from his private psychologist 
in support of his claim, as detailed above.  

The Board has considered the August 2005 statement by the 
Veteran's private treating psychologist and is sympathetic to the 
concerns raised by the private health care provider as to whether 
the Veteran would be more appropriately treated by a fully 
licensed psychologist without resort to prescribed medications.  
As discussed above; however, the Board's jurisdiction is limited 
by 38 C.F.R. § 20.101(b), which states that medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and treatment 
for an individual, are not adjudicative matters and are thus 
beyond the Board's jurisdiction.  In Meakin, the Court noted 
that, in adjudicating a claim for fee basis treatment, the 
Board's determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a medical 
determination, as does the question of the "need for and 
appropriateness of specific types of medical care and treatment," 
as contemplated by 38 C.F.R. § 20.101.

Thus, the narrow issue for eligibility for fee-basis treatment at 
a non-VA provider over which the Board has jurisdiction is 
whether the VA facility has the capability to provide care or 
services with respect to the kinds of disability for which the 
Veteran seeks treatment.  In other words, as the treatment at 
issue in this case is mental health care treatment, the relevant 
issue is whether psychiatric services are provided at a 
geographically accessible VA facility-not how confident the 
Veteran feels about those psychiatric services, or whether he 
could potentially receive more personalized care from another 
provider.

In this case, neither the Veteran nor his private treating 
psychologist has presented any evidence, and the record does not 
otherwise reflect, that the Veteran could not drive to the VA 
Clinic in Traverse City, Michigan.  Moreover, the Traverse City 
VA Clinic has both a psychiatrist and an MSW, and the Veteran 
would be able to receive therapy from either health care 
provider.  

The Board is sympathetic to the Veteran's concerns that his 
treatment not be interrupted, that he does not wish to be 
prescribed psychotropic drugs, and that he seeks treatment from a 
fully licensed psychologist; however, they address the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101, and not the 
non-medical question of whether a geographically accessible VA 
facility is capable of providing the required psychiatric 
services, as contemplated by Meakin.  Thus, regardless of how 
persuasive or unpersuasive the Board may find the opinion of the 
private health care provider, the private psychologist's argument 
that the Veteran would be better served by remaining in private 
care instead of the psychiatric services of the VA Clinic is 
simply a matter over which the Board lacks jurisdiction.

In summary, the record reflects that there is a geographically 
accessible VA facility that can provide psychiatric services to 
the Veteran.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  But when, as here, the evidence against the 
claim is much greater than that in favor, that doctrine is not 
applicable, and the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to fee basis outpatient psychological services is 
denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


